TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                  NO. 03-07-00027-CV



                              Frederic A. Gladle, Appellant

                                             v.

           Dustin Leifheit, Samantha Leifheit and Darryl Leifheit, Appellees


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-06-003026, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING




                                  NO. 03-07-00028-CV



        Frederic A. Gladle Management Trust; Frederic A. Gladle Living Trust;
  Barbara E. Gladle; Barbara Lynne Gladle Management Trust; Barbara Lynne Gladle
Living Trust; Alan Lynne Family Trust; LT Entertainment Center, LP; LT Entertainment
  Group, LLC; Alan Lynne Family Partnership; Meriport Capital, Inc.; and Train, Inc.,
                                     Appellants

                                             v.

                Dustin Leifheit, Samantha Leifheit and Darryl Leifheit,
                                      Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-06-003987, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                        MEMORANDUM OPINION


            These appeals were consolidated for purposes of briefing and oral argument, if any.
Appellants have now moved to dismiss each appeal because the parties have settled. See Tex. R.

App. P. 42.1(a)(1). The motion is unopposed and the parties have asked that the costs be taxed

against the party incurring same. We grant the motion and dismiss the appeals.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: October 24, 2007